DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pitakdumrongkija et al (US 9,496,944 B2).
 	Regarding claims 1, 13, 16, 17 and 18, Pitakdumrongkija teaches an information transmission method, comprising: 
 	sending, by an edge node, a radio capability exposure request to a target transmission node at a radio access network side (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “a radio capability exposure request”); and 
 	receiving, by the edge node, radio capability exposure response information returned by the target transmission node (also see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “radio capability exposure response”).  
 	Regarding claim 2, Pitakdumrongkija further teaches the edge node sends the radio capability exposure request to the target transmission node at the radio access network side through an Xm interface (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “a radio capability exposure request”, and see Fig.2 and Fig.23, for an interface).  
 	Regarding claims 3 and 15, Pitakdumrongkija further teaches the edge node receives the radio capability exposure response information returned by the target transmission node through an Xm interface or a user plane function (UPF) (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “radio capability exposure response”, and see Fig.2 and Fig.23, for an interface).  
 	Regarding claims 4 and 19, Pitakdumrongkija further teaches in response to the edge node receiving the radio capability exposure response information returned by the target transmission node, the method further comprises: receiving, by the edge node, the radio capability exposure response information returned by the target transmission node through a radio capability exposure network element, wherein the radio capability exposure network element is configured to convert radio information in the received radio capability exposure response information into an information format supported by the edge node (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “a radio capability exposure request”, and see column 8, lines 31-39, “change”).  
 	Regarding claim 5, Pitakdumrongkija teaches the sending, by the edge node, the radio capability exposure request to the target transmission node at the radio access network side comprises: sending, by an edge node, a connection setup request to the target transmission node at the radio access network side, the connection setup request comprising the radio capability exposure request (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “a radio capability exposure request”, and see column 8, lines 31-39, “change”, and see Fig.2 and Fig.23, for an edge node, and see column 1, lines 39-47, “The radio connection between the DeNB and RN is called a backhaul link (or Un interface) and hereafter, a RN “having a backhaul link connection with” a certain DeNB will be referred to as the RN “registered to” that DeNB. Moreover, the term DeNB-UE is used for referring to UE that establishes a radio connection with DeNB, and the term RN-UE is used for referring to UE that establishes a radio connection with RN”).  
 	Regarding claim 6, Pitakdumrongkija further teaches the radio capability exposure request comprises a user-level radio capability exposure request and/or a cell-level radio capability exposure request (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”).  
 	Regarding claim 7, Pitakdumrongkija teaches in response to the radio capability exposure request comprising the user-level radio capability exposure request, the radio capability exposure request comprises one or more of the following information: a mobile edge host identity (ID), a target transmission node ID, a common identity of a radio network information service object, an information category of requested user-level radio information, an information name of requested user-level radio information, a requested user-level radio information response triggering method, or a period of a requested user-level radio information response; and the radio capability exposure response information comprises at least one of the following information: a mobile edge host ID, a target transmission node ID, a common identity of a radio network information service object, an information category of user-level radio information, or user-level radio information (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “a radio capability exposure request”).  
 	Regarding claim 8, Pitakdumrongkija further teaches before the sending, by the edge node, the radio capability exposure request to the target transmission node at the radio access network side, the method further comprises: initiating, by the edge node, a request for acquiring a common identity of a specified radio network information service object to a core network side; and receiving, by the edge node, the common identity of the object returned by the core network side (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “a radio capability exposure request”).  
 	Regarding claims 9 and 20, Pitakdumrongkija teaches the radio network information service object comprises at least one of the following objects: a user equipment or a traffic flow (see Fig.3 and Fig.23, see “UE”).  
 	Regarding claim 10, Pitakdumrongkija further teaches in response to the radio capability exposure request comprising the cell-level radio capability exposure request, the radio capability exposure request comprises one or more of the following information: a mobile edge host ID, a target transmission node ID, a cell ID, an information category of requested cell-level radio information, an information name of requested cell-level radio information, a requested cell-level radio information response triggering method, or a period of a requested cell-level radio information response; and the radio capability exposure response information comprises at least one of the following information: a mobile edge host ID, a cell ID, an information category of cell-level radio information, or cell- level radio information (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “a radio capability exposure request”).  
 	Regarding claim 11, Pitakdumrongkija further teaches the information category comprises one or more of the following categories: identity information, system configuration information, system state information, measurement information, bearer information, or trigger event information (see Abstract, “wherein each base station exchanges information indicating identity”, column 2, lines 49-58, “Cell-ID is an identifier”).  
 	Regarding claim 12, Pitakdumrongkija further teaches the radio information response triggering method comprises: triggering an information response transferred by radio information in a form of subscription or notification (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “radio capability exposure response”).   	
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pitakdumrongkija et al (US 9,496,944 B2) in view Freda et al (US 2020/0296749 A1).
 	Regarding claim 14, Pitakdumrongkija further teaches the returning, by the transmission node, the radio capability exposure response information to the edge node comprises: returning, by the transmission node, the radio capability exposure response information to the edge node after assembling requested radio information (see column 17, lines 24-30, “Subsequently, the DeNB1 sends to another DeNB (here, DeNB2) a request for a Cell-ID report of Cell-IDs of RNs registered to the DeNB2 (operation 1704) and receives the Cell-ID report as a response to the request from the DeNB2 (operation 1705). In this example, the Cell-ID report indicates Cell-IDs #e and #f of the RN 2 and RN4 which are registered to the DeNB2”.  In addition, see Applicant’s Specification for how define “radio capability exposure response”).  
 	Pitakdumrongkija does not specifically disclose assembling requested radio information by using a manner of control plane message information element (IE) filling or by using a manner of protocol data unit (PDU) multi-layer encapsulation.
 	Freda teaches assembling requested radio information by using a manner of control plane message information element (IE) filling or by using a manner of protocol data unit (PDU) multi-layer encapsulation (see [0245], “the WTRU may transmit resource request information together with the data (e.g., using a MAC PDU or embedding the RR in the PHY layer)”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Freda into the system of Pitakdumrongkija in order to provide systems, methods and instrumentalities for handling a user plane in a wireless communication system (see Freda, Abstract).
 
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642